Title: From Thomas Jefferson to Francisco Chiappe, 15 September 1787
From: Jefferson, Thomas
To: Chiappe, Francisco



Sir
Paris September 15. 1787.

I have lately received from Mr. Jay, secretary for foreign affairs to the United states of America, [the inclosed letter from Congress to his majesty the emperor (whom god preserve) and their ratification  of the treaty between his majesty (whom god preserve) and the United states; together with an instruction to forward them to you to be delivered into the hands of his majesty (whom god preserve.) I am at the same time to ask the favor of you to deliver the inclosed letter to Taher Ben Abdelhack Fennish.
Mr. Jay also informs me] that Congress had confirmed Mr. Barclay’s appointment of yourself to be their Agent at Morocco, of Don Joseph Chiappi to be their Agent at Mogador, and Don Girolamo Chiappi to be their agent at Tangier, with which agents it was their desire that their ministers at Versailles and London should regularly correspond; that want of time prevented his having and sending to me the certified copies of these acts by that opportunity, but that he would do it by the next. It will be with singular pleasure that I shall be instrumental in forwarding to you these testimonies of the sense which Congress entertain of your personal merit, and of your dispositions to be useful to the citizens of America.
In the mean time I shall be very happy to receive from you such communications from time to time as may be interesting to either nation, and will avail myself of every occasion of making communications of the same nature to you, and of assuring you of those sentiments of esteem and respect with which I have the honour to be, Sir, Your most obedient and most humble servant,

Th: Jefferson Minister plenipotentiary for the United states of America at the court of Versailles.


P.S. Our letters to each other had better be put under cover to Messrs. Cathalan merchants at Marseilles. Be so good as to inform me what address I should put on my letters to you.

